Citation Nr: 0700882	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-09 158	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to VA non-service 
connected death pension benefits as a surviving spouse.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The decedent served with the new Philippine Scouts from July 
1946 to April 1949.  He died in June 1990.  The appellant is 
the decedent's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The appellant's deceased spouse had service with the New 
Philippine Scouts from July 1946 to April 1949.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore she is not eligible for 
VA death benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West. 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006). 

In this case, the Board notes that the narrow threshold issue 
on appeal is whether the appellant has basic eligibility for 
VA death benefits.  The appellant claims that her husband's 
World War II service with the New Philippine Scouts is 
sufficient to qualify her for VA death benefits.  As a 
threshold matter, for entitlement to VA benefits, the law 
requires verification of qualifying service from the U.S. 
service department.  The appellant was notified of this 
requirement, and of the evidence required to substantiate her 
claim, in May 2004.

Absent the required certification of service from the service 
department, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
that could substantiate the claim that has not been obtained.  
The appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
her claim.  She has neither come forward with appropriate 
evidence nor is there any reasonable possibility that such 
evidence exists.  In light of all of these considerations, 
the Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (now codified at 38 C.F.R § 3.159(d)).  The RO took 
appropriate steps to attempt to verify the decedent's 
military service, and no other development is warranted 
because the law, and not the evidence, is dispositive in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  See 
also Valiao v. Principi, 17 Vet. App. 229 (2003).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  . 

II.  Governing Law and Regulations

The appellant claims that her husband's military service 
meets the requirements for eligibility for VA benefits on the 
basis that he is a veteran of active military service in 
World War II.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty.  
38 U.S.C.A. § 106.  "Active duty" is defined as full-time 
duty in the Armed Forces, which consists the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1, 3.6(a), 
(b).  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).  Based upon the decedent's documented 
service dates in the Philippine military, it is clear that he 
was a member of the New Scouts under Public Law 190, supra.

As to any assertion of earlier military duty by her late 
husband which might be advanced by the appellant, service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated 
July 26, 1941 (including organized guerrilla forces), shall 
not be deemed to have been active military, naval, or air 
service for the purpose of any law of the United States 
confirming rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
certain contracts of National Service Life Insurance; the 
Missing Persons' Act; and compensation for service-connected 
disability or death, dependency and indemnity compensation 
for service-connected death; and burial benefits.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Based upon the foregoing laws and regulations, persons with 
service in the Philippine Commonwealth Army, U.S. Armed 
Forces, Far East, including the recognized guerrillas, or 
service with the new Philippine Scouts under Public Law 190, 
79th Congress, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to non-service-
connected disability or death pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2006).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The U.S. Court of Appeals for Veterans Claims has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 
10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 
(1993).

IV.  Facts and Analysis

The appellant contends that she should be entitled to service 
connection for VA death benefits.  In this regard, she 
purports that her husband had valid military service with the 
New Philippine Scouts during World War II.  In addition, she 
noted on her application for death benefits, VA Form 21-534, 
that he had service in the Philippine Army from May to 
December of 1945.

Review of the record discloses that the appellant submitted 
copies of a WD AGO Form 53-58 (Enlisted Record and Report of 
Separation, General Discharge), a WD AGO Form 100, and a 
document from the Headquarters of the Philippine Command, 
which together show that her late husband served with the 
Philippine Scouts from July 1946 to April 1949.  A copy of a 
General Discharge likewise shows service with the Philippine 
Scouts.  A copy of a December 1945 extract appears to show 
that the decedent was assigned to Camp Spencer USAFIP North 
Luzon.  The Board notes that none of these documents 
indicates that the decedent had any service that would render 
him eligible for VA death benefits.  

Also of record is a VA Form 70-3101, from the U.S. Army 
Reserve Personnel Center (ARPERCEN), now U. S. Army Reserve 
Personnel Command (ARPERSCOM), which noted that the 
appellant's husband did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

In this case, the service department has verified that the 
decedent had service in the new Philippine Scouts from July 
1946 to April 1949.  Based on the application of 38 C.F.R. § 
3.40(b), this category of service did not qualify the 
decedent, or any dependent or survivor, for VA pension 
benefits.  Although new Philippine Scouts are eligible for 
compensation for service-connected disability or death, they 
are not eligible for non-service-connected disability 
pension.  

The appellant does not dispute the nature of the decedent's 
service as verified by the ARPERSCOM.  Rather, she contends 
that since the decedent served as a New Philippine Scout, 
such service should entitled her to death pension benefits.  
However, as noted above, under section 107(a) of title 38, 
U.S. Code, the decedent's recognized service from July 1946 
to April 1949 falls into the service period that has been 
deemed not to be active military service, and therefore this 
service does not entitle the appellant to non-service-
connected death pension benefits.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (per curiam).  

While the Board in no way disputes the valuable service that 
the decedent provided for the Philippines, there is no legal 
basis on which the appellant's claim for VA death pension 
benefits can be based.  The Board is bound by the pertinent 
laws and regulations.  See 38 U.S.C.A. §§ 501(a), 7104(c); 38 
C.F.R. § 19.5. 


ORDER

Basic eligibility for VA death pension benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


